Citation Nr: 1046970	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-26 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for spondylolisthesis.

2.	Entitlement to an initial disability rating in excess of 20 
percent for service-connected scoliosis of the thoracolumbar 
spine, effective November 24, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to January 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision granting service 
connection for scoliosis of the thoracolumbar spine and assigned 
a 20 percent rating, effective November 24, 2004, and a May 2006 
rating decision denying the claim of service connection for 
spondylolisthesis from the Atlanta, Georgia, Regional Office 
(RO).

The Veteran has claimed pain in his neck and muscle atrophy and 
weakness of the left arm.  Accordingly, the Board will treat his 
statements as an application for entitlement to benefits for 
these claims.  Therefore, since these issues are not currently 
developed or certified for appellate review, they are referred to 
the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The evidence of record does not demonstrate that the Veteran 
has a diagnosis of spondylolisthesis.

2.	During the entire period of appeal, the Veteran's scoliosis of 
the thoracolumbar spine has not been manifested by forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or by favorable ankylosis of the entire thoracolumbar 
spine.





CONCLUSION OF LAW

1.	The criteria for service connection for spondylolisthesis have 
not been met.      38 U.S.C.A §§ 1101, 1110, 1112, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.	Criteria for an evaluation in excess of 20 percent evaluation 
for scoliosis of  the thoracolumbar spine, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes (DCs) 5235-
5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Suppp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; (3) 
that the claimant is expected to provide.

In November 2002 March 2006 the agency of original jurisdiction 
(AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In a March 2006 letter, the Veteran was 
notified of the Dingess requirements.

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.  
In addition, the VA has also done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits, 
such as obtaining medical records and providing VA examinations.  
Consequently, the duty to notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110. 1131; 38 C.F.R. § 3.303.  To establish 
service connection for the claimed disorder, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

For the showing of a chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  Continuity 
of symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

According to the in-service treatment records, there is no 
indication the Veteran was treated or diagnosed of 
spondylolisthesis.  See In-service treatment records, dated 
November 1974 to September 1977.  The November 1978 separation 
examination record indicates the Veteran was diagnosed with 
thoracic scoliosis.  See Separation examination, dated November 
1978.

The Veteran's VA outpatient records from January 2004 to May 2005 
are absent of any complaint or treatment for a spine condition.   
See VA outpatient treatment records, dated January 2004 to May 
2005.  The Veteran underwent a VA examination in June 2005 where 
upon physical examination he was diagnosed with cervical spine 
strain and spondylosis with moderate decrease range of motion and 
function.  He was also diagnosed with marked scoliosis of 
thoracic and lumbar spine.  See VA examination report, dated June 
2005. 

The Veteran was treated at the Clark-Holder Clinic, PA, by 
private physicians, Drs. D. N. Erchak, and J. G. Killebrew from 
November 2006 to January 2007.  The records indicate the Veteran 
was treated for low back pain and scoliosis.  However, there was 
no evidence a diagnosis for spondylolisthesis was rendered.  See 
private treatment records of Drs. D. N. Erchak and J. G. 
Killebrew, dated November 2006 to January 2007.

In January 2007, the Veteran was treated by Dr. R. J. Greer, at 
the Neurology Center of West Georgia, P.C. where Dr. Greer stated 
he "reviewed x-rays of the cervical, thoracic, and lumbar 
spines... There is prominent thoracolumbar scoliosis.  There is no 
obvious spondylolisthesis in the cervical or lumbar spines.  See 
private treatment record of Dr. R. J. Greer, dated January 2007.

The Veteran underwent a VA examination in July 2007.  The record 
indicates this was an incomplete examination as the Veteran 
stated he could not stay for a physical examination.  Therefore, 
while the Veteran's history and subjective complaints were 
reported, a physical assessment did not take place. 

In December 2007, the Veteran reported to another VA examination 
where he reported herniated disk in the lumbar spine and 
spondylolisthesis.  Upon a physical examination a diagnosis of 
spondylolisthesis was not rendered.  In addition, a CT scan of 
the lumbar spine ruled out spondylolisthesis.  See VA 
examination, dated December 2007.  In January 2008, after a 
review of the evidence of the claims file and a physical 
examination of the Veteran, the December 2007 VA examiner did not 
diagnose the Veteran with spondylolisthesis.  See VA examination, 
dated January 2008.

While the Veteran is competent to report his symptoms such as 
pain.  However, he is not competent or qualified, as a layperson, 
to render a diagnosis or an opinion concerning medical causation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation or a diagnosis, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.

Therefore, as there is no competent and probative evidence 
demonstrating that the Veteran has spondylolisthesis, service 
connection for such disorder is not warranted.  Without a 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for spondylolisthesis.  As such, that doctrine is not applicable 
in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107.



Initial Increased Rating

Service connection was established for the Veteran's scoliosis by 
the RO in July 2005 based on contemporaneous evidence of a 
diagnosis of marked scoliosis of thoracic and lumbar spine and a 
positive nexus opinion rendered by a VA examiner in June 2005.  A 
20 percent rating was assigned, effective November 24 ,2004.  The 
Veteran timely appealed. 

In February 2008, service connection for degenerative disc 
bulging at L5-S1, claimed as herniated disc, was granted by the 
RO and the Veteran's low back condition was revised to reflect 
service connection for thoracolumbar spine scoliosis with 
degenerative disc bulging at L5-S1 and was continued at 20 
percent. 

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities. Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will 
consider entitlement to staged ratings to compensate for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2008).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2010).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when evaluating a veteran's service-
connected disability.  38 C.F.R. § 4.14 (2010).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several evaluations under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).

Spine disability such as the Veteran's is evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine, 
which includes intervertebral disc syndrome under Diagnostic Code 
(DC) 5243.  Under the revised criteria, however, intervertebral 
disc syndrome will be evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, 
The Spine, Note (6) (2010).

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if the medical evidence shows 
forward flexion of the thoracolumbar spine to 30 degrees or less; 
or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  

These ratings are warranted if the above-mentioned manifestations 
are present, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 4.71a, 
DCs 5235 to 5243 (2009).

The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also provide, in pertinent part, the 
following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees; extension is zero to 30 degrees; left and right lateral 
flexion are zero to 30 degrees; and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of the 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be 
rated under either the General Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under the Formula for Rating Intervertebral Disc 
Syndrome, incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent. Incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months warrants a rating of 30 percent. 
Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment. 

The Board notes neurologic abnormalities are rated separately.  
Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve.  Mild incomplete paralysis of the sciatic 
nerve warrants a 10 percent rating.  A 20 percent rating requires 
moderate incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe incomplete 
paralysis with marked muscular atrophy.  An 80 percent rating 
requires complete paralysis.  When there is complete paralysis, 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a (2010).

According to the VA outpatient treatment records from January 
2004 to May 2005, there is no evidence indicating the Veteran was 
treated for a back condition.  See VA treatment records, dated 
January 2004 to May 2005.

In June 2005, the Veteran underwent a VA examination where he 
reported a history of scoliosis prior to entering service.  He 
reported experiencing back pain and pain in his neck to upper 
shoulders moving into his arms. The  Veteran's mid-back pain did 
not radiated but experiences some stiffness.  There was no 
weakness, weight loss, fever, dizziness, visual problems, bowel, 
bladder, or erectile problems.  The Veteran's walking was not 
affected by his back condition.  There was no unsteadiness or 
falling.   See VA examination, dated June 2005.  

A physical examination of the spine revealed normal curvature in 
the cervical spine.  However, the thoracic spine had scoliosis to 
the right as the examiner noted the back was asymmetrical.  The 
lumbosacral area had some scoliosis to the right side.  There 
were some spasms in the lower back and mild tenderness in the 
lower back on palpation.  There was no presence of heat, redness, 
or swelling.  The range of motion was reported as the following: 
forward flexion to 80/90 degrees (times three) with pain, against 
resistance at 70/90 degrees with pain; extension to 30 degrees 
(times two) with pain, repeated 25/30 degrees with pain at 25 
degrees, against resistance 20/30 degrees with pain; left lateral 
flexion at 35/30 degrees (times three) with pain, against 
resistance at 30 degrees with pain; right lateral flexion at 30 
degrees (times three), pain at 30 degrees, against resistance 
25/30 degrees, with pain at 25 degrees; left lateral rotation at 
40/30 degrees (times three) with pain, against resistance 40/30 
degrees with pain; right lateral rotation at 30 degrees (times 
three) with pain, against resistance at 30 degrees with pain.  
Id.

A x-ray of the lumbosacral spine showed congenital s-shaped curve 
of the thoracic and lumbosacral spine.  The VA examiner diagnosed 
the Veteran with marked scoliosis of thoracic and lumbar spine 
with mild to moderately decreased range of motion and function 
from pain from resistance at 11 percent.  The examiner opined 
this would cause moderate impairment for physical work but none 
for sedentary work.  Id. 

Private treatment records from Dr. D. N. Erchak, the Veteran's 
private physician, in November 2006 reported that upon physical 
examination, the Veteran's lumbar area showed some tenderness and 
stiffness.  The range of motion was "flexion at 70 degrees to 75 
degrees extension, 10 to 15 degrees side flexion and 15 to 20 
degrees with complaints of pain with extension and side 
flexion."  There were no complaints of any radicular symptoms.  
See Drs. D. N. Erchak private treatment record, dated November 
2006.  Private treatment record from January 2007 indicate 
tenderness in the lumbar area with stiffness, mild to moderate 
decreased range of motion with pain, no radicular symptoms or 
findings of such.  See Drs. D. N. Erchak private treatment 
record, dated January 2007.

The private treatment records of Dr. J. G. Killebrew, the 
Veteran's private physician, in January 2007 indicate the 
Veteran's back "show[ed] obvious right thoracic scoliosis.  
Flexibility [was] was limited by the above scoliosis.  An x-ray 
showed compensatory lumbar curve and also significant 
degenerative disc disease at L5-S1.  See Dr. J. G. Killebrew 
private treatment records, dated January 2007.

The Veteran was afforded another VA examination in July 2007, 
however, as stated above this was an incomplete examination as 
the Veteran stated he could not stay for a physical examination.  
Therefore, while the Veteran's history and subjective complaints 
were reported, a physical assessment did not take place.  See VA 
examination, dated July 2007.

Subsequently, the Veteran underwent another VA examination in 
December 2007.  He reported a dull, spasmodic type pain to the 
lower mid back and bilateral sides that sometimes radiates to the 
hamstrings.  He stated his back pain was usually initiated by 
activities that require flexion of the back.  He denied flare 
ups.  It is expressly noted there was no presence of ankylosis in 
the Veteran's cervical or thoracolumbar spine.  In addition, the 
Veteran reported one episode of incapacitation for a duration of 
two days in the past year.  See VA examination, dated December 
2007. 

A physical examination of the thoracolumbar spine revealed the 
following range of motion: flexion at 90 degrees without pain and 
no additional loss of motion on repetitive use; extension at 30 
degree with pain ending at 25 degrees on active and passive 
motion, with additional pain on repetition, no additional loss of 
motion on repetitive use; left and right lateral flexion at 30 
degrees with pain ending at 25 degrees on active and passive 
motion, with additional pain on repetition, no additional loss of 
motion on repetitive use; left and right lateral rotation at 30 
degrees without pain and no additional loss of motion on 
repetitive use.  A neurological examination of the lower 
extremities did not report abnormal findings.  Furthermore, there 
were no objective abnormalities of the thoracic sacrospinalis 
such as spasms, atrophy, guarding, weakness, and the Veteran's 
gait was normal.  Id. 

In January 2008, the VA examiner noted that based on the evidence 
and physical examination of the Veteran's back condition "with a 
pre-existing [s]coliosis, this would increase the Veteran's right 
for developing spondylosis or a herniation.  Spondylosis (spinal 
osteoarthritis) is a degenerative disorder that may cause loss of 
normal spine structure and function.  Although aging is the 
primary cause, the location and rate of degeneration is 
individual and scoliosis may increase the rapidity of the 
profession of the [degenerative joint disease] of the spine.  The 
degenerative process of spondylosis may affect the cervical 
(neck), thoracic (mid-back), or lumbar (low back) regions of the 
spine."  See VA examination dated, January 2008.

Here, the evidence shows that, at worst, forward flexion of the 
spine has been shown to be limited to 70 degrees.  The Veteran 
also has subjective complaints of back pain.  The Veteran's 
disability is currently evaluated as 20 percent disabling.  A 
higher, 40 percent, rating requires that forward flexion be 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  The evidence does not show that the 
Veteran's forward flexion has ever been limited to 30 degrees or 
less, nor does it show that he has ever been diagnosed with 
favorable ankylosis of the entire thoracolumbar spine.  

There is no evidence of record indicating the Veteran has having 
significant incapacitating episodes due to his back disability.  
There are no reports of any episodes of physician-prescribed bed 
rest.  Therefore, the Formula for Rating Intervertebral Disc 
Syndrome does not apply to the Veteran and the General Rating 
Formula for Diseases and Injuries of the Spine contains the 
diagnostic criteria most favorable to him.

The Board has also considered separate ratings for neurological 
symptoms. However, there is no objective evidence of neurologic 
abnormalities sufficient to warrant a separate rating.  Although 
the Veteran reported pain in his lower extremities, sensation and 
other neurological findings were found to be intact during the 
December 2007 VA examination.  The Veteran has not been diagnosed 
with sciatica or radiculopathy in this lower extremities.  A 
comparison between these findings and the criteria under 
Diagnostic Code 8520 noted above suggests that a separate rating 
for these neurologic abnormalities is not warranted.

The Board has also considered the Veteran's complaints of pain.  
The evidence demonstrates the Veteran had tenderness, but there 
was no evidence of weakness, fatigue, reduced endurance, or 
incoordination.  After repetition, there was no additional loss 
of function.  As such, the Board finds that the objective medical 
evidence does not show that pain on use resulted in additional 
functional limitation to the extent that under the limitation of 
motion codes the Veteran's disability would be more than 20 
percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 206.

In summary, in reviewing the evidence, the Board continues to 
find that the overall disability picture for the Veteran's 
scoliosis of the thoracolumbar spine does not more closely 
approximate a rating higher than 20 percent.  38 C.F.R. § 4.7. 
Therefore, the preponderance of the evidence remains against this 
claim. 38 C.F.R. § 4.3.  



Extraschedular

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra- schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  

The Court has held that the determination of whether a claimant 
is entitled to an extraschedular rating under § 3.321(b) is a 
three-step inquiry, the responsibility for which may be shared 
among the RO, the Board, and the Under Secretary for Benefits or 
the Director, Compensation and Pension Service.  Thun v. Peake, 
22 Vet. App. 111.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.   This means that initially there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria does not reasonably describe the claimant's disability 
level and symptomatology, a determination must be made whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See id.

In this case, it is not disputed that the Veteran is limited as a 
result of his back disability. However, the medical evidence 
fails to show anything unique or unusual about his lower back 
disability that would render the schedular criteria inadequate. 
The Veteran's main back symptoms include pain, tenderness, and 
limitation of motion, all of which are specifically accounted for 
in the rating criteria.  Furthermore, even if the symptoms were 
considered to render the schedular criteria inadequate, the 
Veteran has not been hospitalized as a result of his back; and it 
has not been shown that the Veteran's back disability has caused 
marked interference with employment, as it was noted that the 
Veteran retired.  As such, it would not be found that his 
disability met the "governing norms" of an extraschedular rating.  
Accordingly, an extraschedular rating is not warranted.


ORDER

Service connection for spondylolisthesis is denied. 

An initial rating in excess of 20 percent for scoliosis of the 
thoracolumbar spine is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


